Citation Nr: 0103010	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  99-20 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for thyroid cancer due to 
radiation exposure.


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from January 1942 to 
November 1945.  

This matter comes to the Board of Veterans Appeals (Board) 
from a July 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in which the RO 
denied entitlement to service connection for thyroid cancer 
based on exposure to ionizing radiation.  The veteran 
perfected an appeal of that decision.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, obtained all evidence that is 
relevant to the claim, and provided him a VA medical 
examination in order to assist him in substantiating his 
claim for VA compensation benefits. 

2.  The evidence of record does not show that the veteran's 
thyroid cancer, which was first manifested many years after 
service, is related to an in-service disease or injury, 
including exposure to ionizing radiation.


CONCLUSION OF LAW

Thyroid cancer was not incurred in or aggravated by active 
service and may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 1991), as amended 
by the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.307, 
3.309, 3.311 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

The veteran's service medical records are negative for any 
complaints or clinical findings concerning a thyroid 
disorder.  His discharge certificate reflects that he served 
on various vessels, including the Landing Craft Tank (LCT) 
(5) and the LCT (6) in Group 71.

Private medical records disclose that the veteran sought 
treatment in September 1997 for a mass on the right side of 
his neck that had been present for a couple of days.  A 
computerized tomography (CT) scan revealed a lesion with a 
necrotic center next to the carotid artery.  A biopsy that 
was performed in October 1997 showed a metastatic papillary 
carcinoma of the thyroid, and in October 1997 the veteran 
underwent a total thyroidectomy.  He continued to receive 
treatment for the residuals of thyroid cancer and the 
thyroidectomy through at least June 1998.  A VA examination 
in July 1998 resulted in an impression of a history of 
thyroid carcinoma with complete excision followed by thyroid 
ablation.  The physical examination was unremarkable.

Following a request for information from the RO, the veteran 
reported in June 1998 that the ships on which he served 
included the LCT (6), Group 72-825.  He stated that he served 
in the following cities in Japan:  Kobe, Osaka, "Keeri" and 
"Wackyhama."  He asserted that he had been exposed to 
radiation during shore patrol duty.

In June 1998 the RO requested an assessment of the veteran's 
radiation exposure from the Defense Nuclear Agency (DNA), and 
furnished the information the veteran had provided concerning 
his unit of assignment and the description of his duties.  In 
an October 1998 report the Defense Special Weapons Agency 
(DWSA) (formerly the DNA) noted that the veteran had reported 
being exposed to radiation during shore patrol duty in 
Wackyhama (presumably Wakayama), Kobe, Osaka and Keeri 
(presumably Kure).  The DWSA indicated that the veteran's 
service record was not available, and that alternate unit 
records were used to document the veteran's service.  The 
DWSA reported that the veteran had been contacted directly 
and that he had provided the names of the ships on which he 
had served, as well as the cities where he served.  The DWSA 
found that Kobe was approximately 125 miles from Hiroshima 
and 275 miles from Nagasaki, and that Osaka was approximately 
200 miles from Hiroshima and 350 miles from Nagasaki.  The 
DWSA also found that Kure (Keeri) was within the 10-mile 
limit of Hiroshima, as defined by VA, but that without access 
to the veteran's service record or more specific unit 
information the DWSA was unable to confirm his presence in 
the Hiroshima area (i.e., Kure) or Nagasaki.  The DWSA 
requested additional information.  

In a November 1998 report the Defense Threat Reduction Agency 
(DTRA) (formerly the DWSA) stated that the veteran's service 
records had been received and reviewed.  The service records 
showed that the veteran was assigned to LCT (6) of Group 71 
from September 11, 1944 to October 28, 1945.  An entry in the 
service records indicates that he participated in the 
occupation of the Wakayama, Osaka, and Kobe areas of Japan 
from September 25, 1945, until October 28, 1945.  Of the 
cities mentioned, Kobe was the closest to both Hiroshima (125 
miles) and Nagasaki (275 miles).  The service records make no 
mention of his presence in Kure, Japan; they place the 
veteran no closer than 125 miles from Hiroshima.  

In a letter received in December 1998 the veteran stated that 
although he had made a trip to Kure, Japan on an LCT, he had 
not been assigned to duty there.  He reported that his 
captain had given him permission to go with the LCT to Kure 
because he wanted to see as much of Japan as he could prior 
to his imminent return to the United States.

In January 1999 the RO asked the veteran to provide the 
specific dates and the approximate time of his visit to Kure, 
to indicate whether he had gone ashore from the LCT and, if 
so, for how long; to state how long he had stayed ashore in 
Kure; and to state how long he had stayed onboard the LCT 
while it was in the Kure area.  The veteran responded that he 
was in the Kure area on October 2-4, 1945, and that the ship 
had been docked in Kure for two nights and one day.  He 
stated that he went ashore and remained in Kure for about a 
day.  He stayed aboard the LCT the rest of the time that it 
was in the Kure area.

In a March 1999 report the DTRA noted that although the 
service records had failed to confirm the veteran's presence 
in Hiroshima, the RO had conceded that the veteran was within 
the 10-mile limit of that city.  The DTRA found that a 
scientific dose reconstruction had determined the maximum 
possible radiation dose that might have been received by any 
individual who was at either Hiroshima or Nagasaki for the 
full duration of the American occupation (September 1945 to 
June 1946 for Nagasaki and September 1945 to March 1946 for 
Hiroshima).  The DTRA stated that, by using all possible 
"worst case" assumptions, the maximum possible dose any 
individual serviceman might have received from external 
radiation, inhalation, and ingestion was less than one rem.  
This did not mean that any individual approached that level 
of exposure.  In fact, it was probable that the great 
majority of servicemen assigned to the Hiroshima and Nagasaki 
occupation forces received no radiation whatsoever, and that 
the highest dose received by anyone was a few tens of 
millirem.  

The report indicates that some typical assumptions made in 
reconstructing the dose estimates were that an individual was 
the first man of his unit to arrive in Hiroshima or Nagasaki 
and the last to depart, and that he was assigned to daily 
duties at the "hottest" spot in the hypocenter or in the 
downwind "rainout" area.  For inhaled dose, it was assumed 
that aerodynamically re-suspended particles had a size 
distribution that was optimum for inhalation and retention in 
the body, and that dust re-suspension factors were those 
appropriate to desert areas.  Using these and several other 
"worst case" assumptions, the agency determined that the 
maximum possible dose was less than one rem.

In June 1999 the RO referred the veteran's claims file to 
VA's Under Secretary for Health for an opinion on whether it 
was likely, unlikely, or at least as likely as not that the 
veteran's thyroid cancer resulted from exposure to ionizing 
radiation.  In a June 1999 response the Chief of Public 
Health and Environmental Hazards Officer noted that the DTRA 
had estimated that the veteran was exposed to a dose of 
ionizing radiation during military service of less than one 
rem.  The VA official calculated that exposure to 4.12 rads 
or less at age 22 provided a 99 percent credibility that 
there was no reasonable possibility that it was as likely as 
not that the veteran's thyroid cancer could be attributed to 
exposure to ionizing radiation in service.  The physician 
noted that studies showed an increased risk for thyroid 
cancer and nodules after radiation exposure, especially in 
children.  In adults, many studies, especially of 
occupational exposures to radiation, did not show 
statistically significant increased risk.  In light of the 
above, the physician concluded that it was unlikely that the 
veteran's thyroid cancer could be attributed to exposure to 
ionizing radiation in service.

In September 1999 the veteran furnished an excerpt from a 
book that indicates that only after the Hiroshima bombing did 
it gradually become apparent how small a dosage of radiation 
could cause illness or death, and that radiation could remain 
dormant in the body for years before becoming fatal.  In 
addition, the excerpt shows that the incidence of leukemia in 
survivors who were irradiated within 1100 yards of the 
hypocenter at one point climbed as high as fifty times the 
normal rate, and that other cancers, including malignancies 
of the thyroid, multiplied three to six times.  

Analysis

Duty to Assist

The statute pertaining to VA's duty to assist the veteran in 
developing the evidence in support of his claim was recently 
revised.  In accordance with the revised statute, VA has a 
duty to notify the veteran of the evidence needed to 
substantiate his claim.  VA also has a duty to assist the 
veteran in obtaining such evidence, including obtaining 
private records, if a reasonable possibility exists that such 
assistance would aid in substantiating the claim.  

In the case of a claim for compensation benefits, the duty to 
assist also includes obtaining the veteran's service medical 
records and other records pertaining to service; records of 
relevant treatment at VA facilities, or provided at the 
expense of VA; and any other relevant records held by any 
Federal department or agency identified by the veteran.  If 
VA is unable to obtain records identified by the veteran, VA 
must notify him of the identity of the records that were not 
obtained, explain the efforts to obtain the records, and 
describe any further action to be taken to obtain the 
records.  Also in the case of a claim for disability 
compensation, the duty to assist includes providing a medical 
examination or obtaining a medical opinion if such an 
examination or opinion is necessary to make a decision on the 
claim.  The Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, §§ 3 and 4, 114 Stat. 2096, (2000) (to be 
codified as amended at 38 U.S.C. §§ 5103 and 5103A).

The RO informed the veteran of the evidence needed to 
substantiate his claim, and obtained the service medical 
records and private treatment records designated by the 
veteran.  The RO also obtained the required dose estimate 
from the DTRA and medical opinion from the Under Secretary 
for Benefits.  The RO also provided the veteran a VA 
examination in July 1998.  The veteran has not indicated the 
existence of any other evidence that is relevant to his 
claim.  The Board concludes that all relevant data has been 
obtained for determining the merits of the veteran's claim 
and that VA has fulfilled its obligation to assist him in the 
development of the facts of his case.

Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303.

If a veteran served 90 days or more during a period of war 
and cancer becomes manifest to a degree of 10 percent or more 
within one year from separation from service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.

In order to establish service connection for the claimed 
disorder, there must be 1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999).

Service connection for a disease that is claimed to be due to 
radiation exposure during service can be established by three 
different methods.  First, by submitting evidence that the 
disease is one of the 15 types of cancer that are 
presumptively service connected in accordance with 
38 U.S.C.A. § 1112(c); second, by submitting evidence that 
the disease is one of the radiogenic diseases listed in 
38 C.F.R. § 3.311(b) that are service connected if sufficient 
radiation exposure is shown; and third, by direct service 
connection.  See Ramey v. Brown, 9 Vet. App. 40, 44 (1996), 
aff'd 120 F.3d 1239 (Fed. Cir. 1997).  

Certain diseases, including cancer of the thyroid, shall be 
service connected if they become manifest at any time in a 
radiation-exposed veteran, unless the evidence indicates that 
the disease is due to an intercurrent injury or disease.  The 
term radiation-exposed veteran is defined as a veteran who 
while on active duty participated in a radiation-risk 
activity.  Radiation risk activity means onsite participation 
in a test involving the atmospheric detonation of a nuclear 
device; the occupation of Nagasaki or Hiroshima, Japan, by 
U.S. forces from August 1945 to July 1946; and internment as 
a prisoner of war in Japan during World War II which resulted 
in the opportunity for exposure comparable to that of U.S. 
forces at Nagasaki or Hiroshima.  38 U.S.C.A. § 1112(c); 
38 C.F.R. §§ 3.307, 3.309(d).

The term "occupation of Hiroshima or Nagasaki, Japan, by 
United States forces" means official military duties within 
10 miles of the city limits of either Hiroshima or Nagasaki, 
Japan, which were required to perform or support military 
occupation functions such as occupation of territory, control 
of the population, stabilization of the government, 
demilitarization of the Japanese military, rehabilitation of 
the infrastructure, or deactivation and conversion of war 
plants or materials.  38 C.F.R. § 3.309(d)(3) (emphasis 
added).

If a veteran who does not meet the definition of a radiation-
exposed veteran develops a radiogenic disease, including 
thyroid cancer, following his separation from service, and 
the veteran contends that the disease resulted from exposure 
to ionizing radiation during service, an assessment will be 
made as to the size and nature of the radiation dose.  If 
military records do not establish presence at or absence from 
a site at which exposure to radiation is claimed to have 
occurred, the veteran's presence at the site will be 
conceded.  If it is determined that the veteran was exposed 
to ionizing radiation as a result of the occupation of 
Hiroshima or Nagasaki and he subsequently develops a 
radiogenic disease within the applicable presumptive period, 
the case will be submitted to the Under Secretary for 
Benefits for a determination on whether the radiogenic 
disease resulted from exposure to ionizing radiation in 
service.  38 C.F.R. § 3.311.

The Under Secretary for Benefits is to consider the claim 
with reference to specified factors and may request an 
advisory medical opinion from the Under Secretary for Health.  
If, after consideration, the Under Secretary for Benefits 
determines that there is no reasonable possibility that the 
veteran's disease resulted from radiation exposure in 
service, the Under Secretary shall so inform the RO in 
writing, setting forth the rationale for this conclusion.  38 
C.F.R. § 3.311(c)(1).

Determinations regarding service connection are to be based 
on review of the entire evidence of record.  See Wilson v. 
Derwinski, 2 Vet. App. 16, 19 (1991); 38 C.F.R. § 3.303(a).  
Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107, as amended by the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096 (2000); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  

The medical evidence shows that the diagnosis of carcinoma of 
the thyroid was rendered in October 1997.  The Board finds, 
therefore, that the medical evidence establishes a current 
diagnosis of disability.

As an initial matter the Board finds that the medical 
evidence does not show that carcinoma of the thyroid had its 
onset during service or the one-year presumptive period 
following separation from service, and the veteran does not 
claim otherwise.  He contends that the thyroid cancer was 
caused by exposure to radiation during active service.

The evidence indicates that the veteran was in Kure, Japan, 
during the occupation of Hiroshima by U.S. forces, and that 
Kure is within 10 miles of Hiroshima.  The evidence does not 
show, however, that he was performing official military 
duties while there.  The service department records do not 
show that he was assigned to Kure or Hiroshima.  He 
acknowledged that he was not present in Kure on official 
duty, and that he went there for one day on a visit.  Because 
he was not performing official military duties while in Kure, 
Japan, he does not meet the definition of a "radiation-
exposed veteran" in accordance with 38 C.F.R. § 3.309(d).  
McGuire v. West, 11 Vet. App. 274 (1998).  The Board finds, 
therefore, that he is not entitled to the presumption of 
service connection for cancer of the thyroid based on 
radiation exposure.  38 C.F.R. § 3.309(d).

Although the veteran does not meet the definition of a 
"radiation-exposed veteran," the analysis does not end there.  
Because he has a radiogenic disease as shown in 38 C.F.R. 
§ 3.311, service connection may be found if VA finds that it 
is at least as likely as not that any radiation to which he 
may have been exposed while present in Kure caused him to 
develop thyroid cancer in 1997.  The DTRA determined that the 
veteran's exposure was less than one rem, and the VA Chief of 
Public Health and Environmental Hazards Officer provided the 
medical opinion that it was unlikely that the veteran's 
thyroid cancer could be attributed to exposure to ionizing 
radiation in service.  That medical opinion was based on 
consideration of the veteran's age at the time of exposure, 
the level of exposure, and review of scientific studies 
regarding the relationship between radiation exposure and the 
development of thyroid cancer in adults.  See Stone v. Gober, 
14 Vet. App. 116 (2000) (the medical opinion must include the 
rationale for the opinion).  Based on the medical opinion, 
the Director of the Compensation and Pension Service 
determined that it was unlikely that the in-service radiation 
exposure caused the thyroid cancer.

The veteran's assertion that the thyroid cancer was caused by 
in-service radiation exposure is not probative because the 
veteran is not competent to provide evidence of the etiology 
of a medical disorder.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  The veteran has submitted an excerpt from a book 
that shows that the incidence of thyroid cancer increased 
following the bombing of Hiroshima.  That article apparently 
pertains to the survivors of the actual bombings, not 
incidental exposure following the explosions.  In addition, 
the article provides general information pertaining to 
individuals exposed to radiation, and does not include any 
consideration of the level or duration of the exposure.  
Because the article does not include any evidence relevant to 
the veteran's individual exposure, the Board finds that it is 
of low probative value in determining whether the thyroid 
cancer that was diagnosed in 1997 was caused by radiation 
exposure in 1945.  

The veteran has not submitted any medical evidence in support 
of his contention that the thyroid cancer was caused by 
radiation exposure in service.  The Board finds, therefore, 
that the most probative evidence indicates that it is 
unlikely that the radiation exposure in service caused the 
thyroid cancer, and that a nexus to service is not shown.  
Hickson, 12 Vet. App. at 253.  The Board has determined, 
therefore, that the preponderance of the evidence is against 
the claim of entitlement to service connection for thyroid 
cancer.


(continued on next page)

ORDER

The claim of entitlement to service connection for thyroid 
cancer is denied.




		
	N. W. Fabian 
	Acting Member, Board of Veterans' Appeals

 

